Title: From Thomas Jefferson to Eliza Caile Scott Rankin, 9 August 1824
From: Jefferson, Thomas
To: Rankin, Eliza Caile Scott


                        
                        
                            Monticello
                            Aug. 9. 24.
                        
                    I recieved, Madam, in due time your favor of the 3d and should certainly with pleasure have rendered you the service it requests, could any thing in my situation make it justifiable in myself, and useful to you or to your son. but, retired, as I now have been for 16. years, from all public concerns, or intercourse with public men, I have not that connection or acquaintance with the heads of governmental departments which would make sollicitations from me excusable in their eyes. it would be on my part a presumption and inobservance of the respect due to them, which, while censurable in myself, would not, I think, be calculated to induce any favorable disposition to the object of your wishes. with my regrets therefore that the unconnected relation in which I stand with those highly respected characters leaves me without the power of being serviceable to you, I pray you to be assured of my sincere good wishes that the merits of your son may become known to them through channels more favorable, and of my great personal respect and good wishes to yourself.
                        Th: Jefferson
                    